DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on November 22, 2019 and September 11, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Specifications
 	The title is objected to because a more descriptive title is requested. 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


	As to claim 1, it is unclear how the electrically conducting carrier layer is “extending from the second main face to at least one side face” (emphasis added) when the electrically conducting carrier layer 7 does not contact the second main face 2B.  The Examiner instead assumes the electrically conducting carrier layer extends over the second main face to at least one side face.

 	Furthermore as to claims 1 and 14, there is a lack of antecedent basis for “the electrically conducting deformation layer”.  The Examiner suggests “the electrically conducting continuous deformation layer”.

 	Furthermore as to claims 2-9, 11-12, there is a lack of antecedent basis for “the deformation layer” and “the carrier layer”.  The Examiner suggests “the electrically conducting continuous deformation layer” and “the electrically conducting carrier layer”.

 	Furthermore as to claim 11, there is a lack of antecedent basis for “the recess”.  The Examiner suggests “the at least one recess”.  	

		
 	Furthermore as to claim 13, there is a lack of antecedent basis for “the vertical direction”.  The Examiner suggests “a vertical direction”.  	

No Prior Art Applied
 	No prior art has been applied to claims 1-9 and 11-15.
 
 	As to claim 1, Hoeppel et al. (U.S. Patent Publication No. 2018/0358412 A1), as cited in the IDS and hereafter “Hoeppel”, is the closest prior art.  Hoeppel teaches in FIG. 1 a semiconductor body 2 having a first semiconductor layer 21 and a second semiconductor layer 22, a first main face (top surface of 21), a second main face (bottom surface of 22), at least one side face (lateral vertical surfaces of 23) joining the first main face to the second main face, an electrically conducting carrier layer (5 or 8) covering the second main face at least in certain regions (center region), and extending from/over the second main face, an electrically conducting continuous deformation layer 4 covering the second main face at least in certain regions.

 	However, Hoeppel is silent as to the electrically conducting carrier layer extending from the second main face to at least one side face of the semiconductor body because the electrically conducting carrier layer (5 or 8) extends towards but not to at least one side face.  Furthermore, Hoeppel is silent as to the electrically conducting continuous deformation layer 4 having an elasticity that is identical to or higher than that of the electrically conducting carrier layer (5 or 8).  No other prior art was found.

Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Shimojuku et al. (U.S. Patent Publication No. 2017/0077367 A1)
Wang et al. (U.S. Patent Publication No. 2017/0084869 A1) 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829